IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10681
                           Summary Calendar


PATRICIA ANN ALLEN,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          (98-CV-310-Y)
                      --------------------
                         March 14, 2000

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant    Patricia   Allen   appeals   the   district

court’s denial of her 28 U.S.C. § 2254 petition.         The district

court did not err in denying the petition.          The state court

adjudication of Allen’s claim was not a violation of “clearly

established Federal law, as determined by the Supreme Court of the

United States.”   See   Drinkard v. Johnson, 97 F.3d 751, 768 (5th

Cir. 1996); 28 U.S.C. § 2254(d)(1).    The state court’s decision is

also not “so clearly incorrect that it would not be debatable among



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
reasonable jurists."   Drinkard, 97 F.3d at 769.   Accordingly, the

judgment of the district court is

AFFIRMED.




                                 2